EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on January 27, 2011
(the “Effective Date”) by and between FYODOR PETRENKO, an individual resident of
the State of New Jersey (“Executive”), and WES CONSULTING, INC., a Florida
corporation (the “Company”).  Each of the Executive and the Company is at times
referred to in this Agreement individually as a “Party” and collectively as the
“Parties”.


WHEREAS, pursuant to the terms and conditions of that certain Stock Purchase
Agreement, dated as of even date herewith (the “Purchase Agreement”), by and
among the Company, Web Merchants, Inc., a Delaware corporation (“WMI”), the
Executive, and Dmitrii Spetetchii, the Executive will sell his all of his shares
of common stock of WMI to the Company; and
 
WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the Company desires to employ the Executive as a Vice
President of the Company and the President of WMI, a wholly owned subsidiary of
the Company, effective as of the Closing Date (as such term is defined in the
Purchase Agreement), subject to the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:


1.           Employment. Executive will serve as an Executive Vice President of
the Company and as President of WMI, a wholly owned subsidiary of the Company,
for the Employment Term specified in Section 2 below. Executive will report to
the Board of Directors of the Company (the “Board”), and Executive will render
such services, consistent with the foregoing role, as the Board may from time to
time direct (the “Duties”).


2.           Term. The employment of Executive pursuant to this Agreement shall
commence on the Closing Date and shall continue through the end of the calendar
year (the “Employment Term”), unless earlier terminated as provided in this
Agreement. The Employment Term shall automatically be extended for additional
one-year (1) periods commencing on January 1st of each year and continuing each
year thereafter, unless earlier terminated as provided in this Agreement, or
either Executive or the Company gives the other written notice, in accordance
with Section 15(a) at least sixty (60) days prior to the then scheduled
expiration of the Employment Term, of such Party’s intention not to extend the
Employment Term.


3.           Salary. As compensation for the services rendered by Executive
under this Agreement, the Company shall pay to Executive an initial base salary
equal to $150,000.00 per year (the “Base Salary”) for calendar year 2011,
payable to Executive in accordance with the Company’s customary payroll
practices. The Base Salary shall be subject to adjustment by the Board but may
not be decreased unless it is part of a documented strategic measure required by
the Company to meet deteriorating financial or economic conditions.

 
 

--------------------------------------------------------------------------------

 





4.           Bonus. In addition to his Base Salary, Executive shall be entitled
to participate in the Company’s executive bonus program. Bonuses shall be paid
in accordance with the guidelines set forth under the bonus program adopted by
the Board as such program may be adopted in the future.
 
5.           Executive Benefits.


(a)          Employee and Executive Benefits. Executive will be entitled to
receive all benefits provided to senior executives, executives and employees of
the Company generally, provided that in respect to each such plan Executive is
otherwise eligible and insurable in accordance with the terms of such plans and
applicable law.


(b)         PTO. Executive shall be entitled to Paid Time Off and holidays in
accordance with the existing policies of the Company, as the same may be amended
from time to time.


(c)         Relocation. Executive shall be entitled to relocation assistance to
move his residence to the Metro-Atlanta, Georgia area in the form of (i)
reimbursement of moving expenses of up to $5,000, and (ii) a monthly payment in
the amount equal to the cost of maintaining the Executive’s prior residence for
the lesser of (A) three (3) months, or (B) the end of any contractual
requirement to maintain the residence by the Executive.


6.           Severance Benefits.


(a)          Required Termination Notice. Either the majority vote of the Board
of Directors or Executive may terminate this Agreement and Executive’s
employment at any time, with or without Business Reasons (as defined in Section
13(a) below), in its or his sole discretion, upon sixty (60) days’ prior written
notice of termination.


(b)          Involuntary Termination. If, at any time during the term of this
Agreement, other than following a Change in Control to which Section 6(c)
applies, a majority vote of the Board of Directors terminates the employment of
Executive without Business Reasons or a Constructive Termination occurs, then
Executive shall be entitled to receive the following:


(i)            salary and the cash value of any accrued Paid Time Off
(consistent with the Company’s Paid Time Off policies then in effect) through
the Termination Date plus continued salary for a period of nine (9) months
following the Termination Date, payable in accordance with the Company’s regular
payroll schedule as in effect from time to time;


(ii)           an amount equal to the average of the bonuses paid to Executive
during the two (2) preceding fiscal years or, if no bonuses were paid during
such period, an amount equal to Executive’s then current annual target bonus for
the fiscal year in which the termination occurs, which shall be payable within
thirty (30) days of such termination of employment;

 
- 2 -

--------------------------------------------------------------------------------

 

 
(iii)           acceleration of vesting of all outstanding stock options and
other equity arrangements (including, but not limited to, restricted stock,
stock appreciation rights, and other equity incentives) subject to vesting and
held by Executive subject to this provision; provided, however, that the
acceleration shall not cover more than two (2) years from the Termination Date
(and in this regard, all such options and other exercisable rights held by
Executive shall remain exercisable for ninety (90) days following the
Termination Date, or through the original expiration date of the stock options
or other exercisable rights, if earlier);


(iv)          to the extent COBRA shall be applicable to the Company,
continuation of health benefits for Executive, Executive’s spouse and any
dependent children, at Executive’s cost, for the period required by law after
the Termination Date, provided that the Executive makes the appropriate election
and payments; and


(v)           no other compensation, severance or other benefits, except only
that this provision shall not limit any benefits otherwise available to
Executive under Section 6(c) in the case of a termination following a Change in
Control.


(c)          Change in Control. If at any time during the term of this Agreement
a “Change in Control” occurs (as defined below), and the Company terminates the
employment of Executive without Business Reasons or a Constructive Termination
occurs within the three (3) months prior to or eighteen (18) months following
the date of the Change in Control, then Executive shall be entitled to receive
the following:


(i)            salary and the cash value of any accrued Paid Time Off
(consistent with the Company’s Paid Time Off policies then in effect) through
the Termination Date plus an amount equal to eighteen (18) months of Executive’s
salary as then in effect, payable immediately upon the Termination Date;


(ii)            an amount equal to the greater of the average of the bonuses
paid to Executive during the two (2) preceding fiscal years or Executive’s then
current annual target bonus for the fiscal year in which the termination occurs,
which shall be payable within thirty (30) days of such termination of
employment;


(iii)           acceleration of vesting of all outstanding stock options and
other equity arrangements (including, but not limited to, restricted stock,
stock appreciation rights, and other equity incentives) subject to vesting and
held by Executive subject to this provision; provided, however, that the
acceleration shall not cover more than two (2) years from the Termination Date
(and in this regard, all such options and other exercisable rights held by
Executive shall remain exercisable for ninety (90) days following the
Termination Date, or through the original expiration date of the stock options
or other exercisable rights, if earlier);


(iv)          to the extent COBRA shall be applicable to the Company,
continuation of health benefits for Executive, Executive’s spouse and any
dependent children, at Executive’s cost, for a period of eighteen (18) months
after the Termination Date, subject to such extensions as may be available under
federal law;  and

 
- 3 -

--------------------------------------------------------------------------------

 

 
(v)            no other compensation, severance or other benefits.
 
(d)         Limitation on Parachute Payments. The Executive’s severance payments
and other benefits to be received in connection with a Change in Control under
this Agreement or otherwise (commonly referred to collectively as “parachute
payments”) are capped at no more than three (3) times his average annual
compensation for the previous five (5) years to the extent necessary for him not
to incur excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), and for the Company not to have its deduction limited
under Section 280G of the Code. In the event that the parachute payments to be
received by the Executive need to be reduced to comply with the foregoing
limitation, the Company shall determine which parachute payments shall be
reduced and the extent of each reduction, each in a manner that will not cause a
violation of Section 409A of the Code.  If it is subsequently determined that
the parachute payments actually received by the Executive exceed the foregoing
limitation, then the Executive shall have an obligation to pay the Company upon
demand an amount equal to the excess.


(e)          Termination for Disability. If, at any time during the term of this
Agreement, other than following a Change in Control to which Section 6(c)
applies, Executive shall become unable to perform his Duties as an employee as a
result of incapacity, which gives rise to termination of employment for
Disability, then Executive shall be entitled to receive the following:


(i)            salary and the cash value of any accrued Paid Time Off
(consistent with the Company’s Paid Time Off policies then in effect) through
the Termination Date plus continued salary for a period of eighteen (18) months
following the Termination Date, payable in accordance with the Company’s regular
payroll schedule as in effect from time to time;


(ii)            an amount equal to the annual target bonus for the fiscal year
in which the Termination Date occurs (plus any unpaid bonus from the prior
fiscal year), to be paid no later than two and a half months following the close
of the fiscal year in which the termination occurs;


(iii)           acceleration in full of vesting of all outstanding stock options
held by Executive subject to the provision, however, that the acceleration shall
not cover more than two (2) years from the Termination Date (and in this regard,
all such options and other exercisable rights held by Executive shall remain
exercisable for one (1) year following the Termination Date, or through the
original expiration date of the stock options or other exercisable rights, if
earlier);


(iv)           to the extent COBRA shall be applicable to the Company,
continuation of health benefits for Executive, Executive’s spouse and any
dependent children, at Executive’s cost, for a period of eighteen (18) months
after the Termination Date, subject to such extensions as may be available for
election under federal law; and

 
- 4 -

--------------------------------------------------------------------------------

 

 
(v)           no other compensation, severance or other benefits, except only
that this provision shall not limit any benefits otherwise available to
Executive under Section 6(c) in the case of a termination prior to or following
a Change in Control.


(f)          Voluntary Termination or Involuntary Termination for Business
Reasons. If (A) Executive voluntarily terminates his employment (other than in
the case of a Constructive Termination), or (B) Executive is terminated
involuntarily for Business Reasons, then in any such event Executive or his
beneficiaries shall be entitled to receive the following: (i) salary and the
cash value of any accrued Paid Time Off (consistent with the Company’s Paid Time
Off policies then in effect) through the Termination Date only, (ii) the right
to exercise, for ninety (90) days following the Termination Date, or through the
original expiration date of the stock options, if earlier, all stock options
held by Executive, but only to the extent vested as of the Termination Date,
(iii) to the extent COBRA shall be applicable to the Company, continuation of
health benefits for Executive, Executive’s spouse and any dependent children, at
Executive’s cost, as applicable under law, provided Executive makes the
appropriate election and payments, and (iv) no other compensation, severance, or
other benefits.


(g)         Termination Upon Death. If Executive’s employment is terminated
because of his death, then Executive’s estate shall be entitled to receive the
following:


(i)             salary and the cash value of any accrued Paid Time Off
(consistent with the Company’s Paid Time Off policies then in effect) through
the Termination Date;


(ii)            an amount equal to the annual target bonus for the fiscal year
in which the Termination Date occurs (plus any unpaid bonus from the prior
fiscal year), to be paid within two and a half months of the close of the fiscal
year in which the death occurred;


(iii)           except in the case of any such termination following a Change in
Control to which Section 6(c) applies, acceleration in full of vesting of all
outstanding stock options and other equity arrangements (including but not
limited to restricted stock, stock appreciation rights, or other equity
incentives) subject to vesting and held by Executive subject to the provision,
however, that the acceleration shall not cover more than one (1)year from the
Termination Date (and in this regard, all such options and other exercisable
rights held by Executive shall remain exercisable for one year following the
Termination Date, or through the original expiration date of the stock options
or other exercisable rights, if earlier);


(iv)          to the extent COBRA shall be applicable to the Company,
continuation of health benefits for Executive’s spouse and any dependent
children, at their cost, for a period of eighteen (18) months after the
Termination Date, or such longer period as may be applicable under law provided
such covered beneficiaries make the appropriate elections and payments;


(v)           any benefits payable to Executive or his representatives upon
death under insurance or other programs maintained by the Company for the
benefit of the Executive; and

 
- 5 -

--------------------------------------------------------------------------------

 

 
(vi)           no further benefits or other compensation, except only that this
provision shall not limit any benefits otherwise available to Executive under
Section 6(c) in the case of a termination following a Change in Control.
 
(g)         Exclusivity. The provisions of this Section 6 are intended to be and
are exclusive and in lieu of any other rights or remedies to which Executive or
the Company may otherwise be entitled, either at law, tort or contract, in
equity, or under this Agreement, in the event of any termination of Executive’s
employment. Executive shall be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in paragraph (b), (c), (d), (e), (f) or (g) of this
Section 6, whichever shall be applicable and those benefits required to be
provided by law.


(h)         Termination. The word “termination” and any variant thereof with
respect to the Executive’s employment shall mean a “separation from service”
within the meaning provided by Section 409A. Payments provided for under this
Section 6 are contingent upon a termination satisfying this definition.


7.           Set-Off.  If Executive has any outstanding liquidated obligations
to the Company at the time this Agreement terminates for any reason (other than
a claim for damages unless and until that claim has been confirmed by entry of a
final order or judgment of a court of competent jurisdiction), Executive
acknowledges that the Company is authorized to deduct any liquidated amounts
owed to the Company from his final paycheck and/or from any amounts that would
otherwise be due to Executive under this Agreement, to the extent permitted
under Code Section 409A.


8.           Books and Records.  Executive agrees that all files, documents,
records, customer lists, books and other materials which come into his use or
possession during the term of this Agreement which are in any way related to the
Company’s business shall at all times remain the property of the Company, and
that upon request by the Company or upon the termination of this Agreement for
any reason, Executive shall immediately surrender to the Company all such
property and copies thereof.


9.           Restrictive Covenants.  Executive acknowledges that the
restrictions contained in this Section 9 are reasonable and necessary to protect
the legitimate business interests of the Company, and will not impair or
infringe upon his right to work or earn a living after his employment with the
Company ends.


(a)          Trade Secrets and Confidential Information.  Executive represents
and warrants that:  (i) he is not subject to any agreement that would prevent
him from performing his Duties for the Company or otherwise complying with this
Agreement, and (ii) he is not subject to or in breach of any non-disclosure
agreement, including any agreement concerning trade secrets or confidential
information owned by any other party, that would adversely affect the
performance of his Duties for the Company or otherwise adversely affect his
compliance with this Agreement.

 
- 6 -

--------------------------------------------------------------------------------

 

 
Executive agrees that he will not:  (i) use, disclose, or reverse engineer the
Trade Secrets or the Confidential Information, except as authorized by the
Company; (ii) during Executive’s employment with the Company, use, disclose, or
reverse engineer (A) any confidential information or trade secrets of any former
employer or third party, or (B) any works of authorship developed in whole or in
part by Executive during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (iii) upon
Executive’s resignation or termination (A) retain Trade Secrets or Confidential
Information, including any copies existing in any form (including electronic
form), which are in his possession or control, or (B) destroy, delete, or alter
the Trade Secrets or Confidential Information without the Company’s consent.


The obligations under this Section 9(a) shall remain in effect (i) with regard
to the Trade Secrets, for as long as the information constitutes a trade secret
under applicable law, and (ii) with regard to the Confidential Information, for
a period of five (5) years from the Termination Date.


After termination of Executive’s employment, nothing in this Agreement will
prohibit Executive from using his general skills, knowledge and experience
developed in positions with the Company or other employers, provided that
Executive does not use Trade Secrets or Confidential Information of the Company
or its customers or suppliers or retain any tangible copies of such Trade
Secrets or Confidential Information or disclose such Trade Secrets or
Confidential Information.
 
(b)         Non-Solicitation of Customers.  During the Restricted Period,
Executive will not solicit any Customer of the Company for the purpose of
providing any goods or services competitive with the goods or services offered
by the Company.  The restrictions in this Section 9(b) apply only to the
Customers with whom Executive had Contact.


(c)          Non-Solicitation of Employees.  During the Restricted Period,
Executive will not, directly or indirectly, solicit, recruit or induce any
Employee (other than clerical staff such as secretaries or receptionists) to (i)
terminate his or her employment relationship with the Company, or (ii) work for
any other person or entity engaged in a business that offers goods or services
directly competitive with those goods or services offered by the Company (a
“Competing Business”), provided that general solicitation of employees in
printed or other general media that do not target the employees of the Company
specifically and general recruiting by a company Executive is later employed by
or associated with that does not use any of his knowledge shall not constitute a
violation of this provision.


(d)         Noncompete Covenants.  During the Restricted Period, Executive shall
not, on his behalf, or on behalf of any Competing Business, perform for the
benefit of any Competing Business (i) any of the Duties, or (ii) any activities
which are substantially similar to those Duties.  Notwithstanding the foregoing,
this Section 9(d) shall not apply in the event of a termination of employment
governed by Section 6(b) or 6(c) of this Agreement.  Nothing in this Agreement
shall be construed to prohibit Executive from performing activities which he did
not perform for Company.

 
- 7 -

--------------------------------------------------------------------------------

 

 
10.         Work Product.  Executive’s Duties may include inventing in areas
directly or indirectly related to the business of the Company or to a line of
business of the Company or to a line of business that the Company may reasonably
be interested in pursuing.  All Work Product shall constitute work made for
hire.  If (a) any of the Work Product may not be considered work made for hire,
or (b) ownership of all right, title, and interest to the legal rights in and to
the Work Product will not vest exclusively in the Company, then, without further
consideration, Executive assigns all preexisting Work Product to the Company and
agrees to assign, and automatically assign, all future Work Product to the
Company.


The Company will have the right to obtain and hold in its own name copyrights,
patents, design registrations, proprietary database rights, trademarks, rights
of publicity, and any other protection available in the Work Product.  At the
Company’s request, Executive agrees to perform, during or after his employment
with the Company, (provided that after his employment the Company shall pay
Executive reasonable compensation and expenses for) any acts to transfer,
perfect and defend the Company’s ownership of the Work Product, including, but
not limited to:  (i) executing all documents (including a formal assignment to
the Company) necessary for filing an application or registration for protection
of the Work Product (an “Application”), (ii) explaining the nature of the Work
Product to persons designated by the Company, (iii) reviewing Applications and
other related papers, or (iv) providing any other assistance reasonably required
for the orderly prosecution of Applications.


Upon request of the Company, Executive agrees to provide the Company with a
written description of any Work Product in which he is involved (individually or
jointly with others) and the circumstances surrounding the creation of such Work
Product.


11.         Licenses.  To the extent applicable, if at all, Executive grants to
the Company an irrevocable, nonexclusive, worldwide, royalty-free, perpetual
license to:  (i) make, use, sell, copy, perform, display, distribute, or
otherwise utilize copies of the Licensed Materials, (ii) prepare, use and
distribute derivative works based upon the Licensed Materials, and (iii)
authorize others to do the same.  Executive shall notify the Company in writing
of any Licensed Materials he delivers to the Company.


12.         Use of Likeness and Release.  Executive consents to the Company’s
use of his image, likeness, voice or other characteristics in the Company’s
products or services during his employment and thereafter for one (1) year as to
works created during his employment, provided that no new works created after
the end of his employment shall include his image, likeness, voice or other
characteristics in the Company’s products or services.  Executive releases the
Company from any claims which he has or may have for invasion of privacy, right
of publicity, defamation, copyright infringement, or any other causes of action
arising out of the use, distribution, adaptation, reproduction, broadcast, or
exhibition of such characteristics.
 
- 8 -

--------------------------------------------------------------------------------


 
13.         Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:
 

(a)          “Business Reasons” means (i) gross negligence, willful misconduct
or other willful malfeasance by Executive in the performance of his Duties, (ii)
Executive’s conviction of a felony, or any other criminal offense involving
moral turpitude, (iii) Executive’s material breach of this Agreement, including,
without limitation, any repeated breach of Section 14 hereof or of any provision
of any confidentiality, non-disclosure or non-competition agreements between the
Company and Executive, provided that, in the case of any such breach, the Board
provides written notice of breach to the Executive, specifically identifying the
manner in which the Board believes that Executive has materially breached this
Agreement, and Executive shall have the opportunity to cure such breach to the
reasonable satisfaction of the Board within thirty (30) days following the
delivery of such notice. For purpose of this Section 13(a), no act or failure to
act by Executive shall be considered “willful” unless done or omitted to be done
by Executive in bad faith or without reasonable belief that Executive’s action
or omission was in the best interests of the Company or its affiliates. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. The Board must notify Executive
of any event constituting Business Reasons within ninety (90) days following the
Board’s actual knowledge of its existence (which period shall be extended during
the period of any reasonable investigation conducted in good faith by or on
behalf of the Board) or such event shall not constitute Business Reasons under
this Agreement.


(b)         “Disability” shall have the same meaning as set forth in the
long-term disability plan maintained by the Company, or if none, shall mean that
Executive has been unable to perform his Duties as an employee as the result of
his incapacity due to physical or mental illness, and such inability, at least
twenty-six (26) weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to Executive or Executive’s legal representative (such Agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least sixty (60) days written notice by
the Company of its intention to terminate Executive’s employment. In the event
that Executive resumes the performance of substantially all of his Duties
hereunder before the termination of his employment becomes effective, the notice
of intent to terminate shall automatically be deemed to have been revoked.


(c)          “Termination Date” shall mean (i) if this Agreement is terminated
on account of death, the date of death; (ii) if this Agreement is terminated for
Disability, the date specified in Section 13(b); (iii) if this Agreement is
terminated by the Company, the date which is indicated in a notice of
termination is given to Executive by the Company in accordance with Sections
6(a) and 15(a); (iv) if the Agreement is terminated by Executive, the date which
is indicated in a notice of termination given to the Company by Executive in
accordance with Sections 6(a) and 15(a); or (v) if this Agreement expires by its
terms, then the last day of the term of this Agreement.

 
- 9 -

--------------------------------------------------------------------------------

 

(d)         “Constructive Termination” shall be deemed to occur if (A)
(1) Executive’s position changes as a result of an action by the Company such
that (w) Executive shall no longer be President of WMI, (x) Executive shall have
duties and responsibilities demonstrably less than those typically associated
with a President of a wholly owned subsidiary, or (y) Executive shall no longer
report directly to the Company’s Board, or (2) Executive is required to relocate
his place of employment, other than a relocation within fifty (50) miles of
Executive’s current residence in Georgia or the Company’s current Atlanta,
Georgia headquarters, (3) there is a reduction in Executive’s base salary or
target bonus other than any such reduction consistent with a general reduction
of pay across the executive staff as a group, as a documented economic or
strategic measure due to poor financial performance by the Company, (4) there
occurs any other material breach of this Agreement by the Company (other than a
reduction of Executive’s base salary or target bonus which is not described in
the immediately preceding clause), or (5) after a written demand for substantial
performance is delivered to the Board by Executive which specifically identifies
the manner in which Executive believes that the Company has materially breached
this Agreement, and the Company has failed to cure such breach to the reasonable
satisfaction of Executive within thirty (30) days following the delivery of such
notice, and (B) within the ninety-day (90) period immediately following an
action described in clauses (A)(1) through (4), Executive elects to terminate
his employment voluntarily.


(e)          A “Change in Control” shall be deemed to have occurred if:


(i)            any “Person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(other than (i) the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (iii) any company
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 51% or
more of the combined voting power of the Company’s then-outstanding securities;


(ii)            the stockholders of the Company approve any transaction or
series of transactions under which the Company is merged into or consolidated
with any other company, other than a merger or consolidation (A) which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 66 2/3% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, and
(B) after which no Person holds 20% or more of the combined voting power of the
then-outstanding securities of the Company or such surviving entity;


(iii)           the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;


(iv)           the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Change in Control has occurred, provided that such Change in
Control meets the definition of a change in control set forth under Code Section
409A; or


(v)           a majority of the Board is replaced in a twelve-month (12) period
by directors whose appointment or election was not endorsed by a majority of the
Board before their appointment or election.

 
- 10 -

--------------------------------------------------------------------------------

 
 
(f)          "Company" means, as appropriate based on the context, either WES
Consulting, Inc., or WES Consulting, Inc. and each of its subsidiaries,
affiliates and all related companies, including, but not limited to, WMI.
 
(g)         "Confidential Information" means information of the Company, to the
extent not considered a Trade Secret under applicable law, that (i) relates to
the business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company's competitors, and (iv) would damage
the Company if disclosed.  Confidential Information includes, but is not limited
to, (i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company, (iii)
communication systems, audio systems, system designs and related documentation,
(iv) advertising or marketing plans, (v) information regarding independent
contractors, employees, clients and customers of the Company, and (vi)
information concerning the Company's financial structure and methods and
procedures of operation.  Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, or (ii) has been independently
developed and disclosed by others without violating this Agreement or the legal
rights of any party.
 
(h)         "Contact" means any interaction between Executive and a Customer
which (i) takes place in an effort to establish, maintain, and/or further a
business relationship on behalf of the Company, and (ii) occurs during the last
year of Executive’s employment with the Company (or during his employment if
employed less than a year).
 
(i)           "Customer" means any person or entity to whom the Company has sold
its products or services, or solicited to sell its products or services.
 
(j)           "Employee" means any person who (i) is employed by the Company at
the time Executive’s employment with the Company ends, (ii) was employed by the
Company during the last year of Executive’s employment with the Company (or
during his employment if employed less than a year), or (iii) is employed by the
Company during the Restricted Period.
 
(k)          "Licensed Materials" means any materials that Executive utilizes
for the benefit of the Company, or delivers to the Company or the Company's
customers, which (i) do not constitute Work Product, (ii) are created by
Executive or of which he is otherwise in lawful possession, and (iii) Executive
may lawfully utilize for the benefit of, or distribute to, the Company or the
Company's customers.
 
(l)           "Restricted Period" means the time period during Executive’s
employment with the Company, and for two (2) years after the Termination Date.
 
(m)         "Trade Secrets" means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 
- 11 -

--------------------------------------------------------------------------------

 
 
(n)         "Work Product" means (i) any data, databases, materials,
documentation, computer programs, inventions (whether or not patentable),
designs, and/or works of authorship, including, but not limited to, discoveries,
ideas, concepts, properties, formulas, compositions, methods, programs,
procedures, systems, techniques, products, improvements, innovations, writings,
pictures, audio, video, images of Executive (subject to Section 12 of this
Agreement), and artistic works, and (ii) any subject matter protected under
patent, copyright, proprietary database, trademark, trade secret, rights of
publicity, confidential information, or other property rights, including all
worldwide rights therein, that is or was conceived, created or developed in
whole or in part by Executive while employed by the Company and that either (A)
is created within the scope of Executive’s employment, (B) is based on, results
from, or is suggested by any work performed within the scope of Executive’s
employment and is directly or indirectly related to the business of the Company
or a line of business that the Company may reasonably be interested in pursuing,
(C) has been or will be paid for by the Company, or (D) was created or improved
in whole or in part by using the Company's time, resources, data, facilities, or
equipment.


14.         No Conflicts. Executive agrees that during the Employment Term he
will not enter into, in his individual capacity, any agreement, arrangement or
understanding, whether written or oral, with any supplier, contractor,
distributor, wholesaler, sales representative, representative group or customer,
relating to the business of the Company or any of its subsidiaries, without the
express written consent of the Company.


15.         Miscellaneous Provisions.


(a)          Notice. All communications contemplated by this Agreement shall be
in writing, shall be effective when given, and in any event shall be deemed to
have been duly given (i) when delivered, if personally delivered, (ii) three
(3) business days after deposit in the U.S. mail, if mailed by U.S. registered
or certified mail, return receipt requested, or (iii) one (1) business day after
the business day of deposit with Federal Express or similar overnight courier,
if so delivered, freight prepaid. In the case of Executive, notices shall be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, notices shall be addressed to
its corporate headquarters, and all notices shall be directed to the attention
of its Corporate Secretary.


(b)         Notice of Termination. Any termination by the Company or Executive
shall be communicated by a notice of termination to the other party hereto given
in accordance with paragraph (a) hereof. Such notice shall indicate the specific
termination provision in this Agreement relied upon.


(c)          Successors.
 
 
- 12 -

--------------------------------------------------------------------------------

 

(i)             Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall be entitled to assume the rights and shall be obligated to
assume the obligations of the Company under this Agreement and shall agree to
perform the Company’s obligations under this Agreement in the same manner and to
the same extent as the Company would be required to perform such obligations in
the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
15(c)(i) or which becomes bound by the terms of this Agreement by operation of
law.


(ii)            Executive’s Successors. The terms of this Agreement and all
rights of Executive hereunder shall inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


(iii)           No Other Assignment of Benefits. Except as provided in this
Section 15(c), the rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this subsection (iii) shall be void.


(d)         Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either Party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other Party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(e)          Entire Agreement. This Agreement shall supersede any and all prior
agreements, representations or understandings (whether oral or written and
whether express or implied) between the parties with respect to the subject
matter hereof.


(f)           Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.


(g)          Arbitration and Governing Law. Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
binding arbitration in Atlanta, Georgia, in accordance with the rules of the
American Arbitration Association then in effect (the “AAA Rules”).  Any
arbitration will be conducted by a single arbitrator selected according to the
AAA Rules. Judgment may be entered on the arbitrator’s award in any court having
competent jurisdiction. No party shall be entitled to seek or be awarded
punitive damages. Nothing in this Section 15(g) shall be construed to prohibit
the Company from seeking injunctive relief from a court of competent
jurisdiction pursuant to Section 15(h), below.  All attorneys’ fees and costs
shall be allocated or apportioned as agreed by the parties or, in the absence of
an agreement, in such manner as the arbitrator or court shall determine to be
appropriate to reflect the final decision of the deciding body as compared to
the initial positions in arbitration of each party. This Agreement shall be
construed in accordance with and governed by the laws of the State of Georgia,
without regard to its principles of conflicts of law, as they apply to contracts
entered into and wholly to be performed within such State by residents thereof.

 
- 13 -

--------------------------------------------------------------------------------

 
 
(h)         Injunctive Relief.  Executive hereby agrees that if he breaches
Sections 8, 9, 10 or 11 of this Agreement:  (i) the Company will suffer
irreparable harm; (ii) it would be difficult to determine damages, and monetary
damages alone would be an inadequate remedy for the injuries suffered by the
Company, and (iii) if the Company seeks injunctive relief to enforce this
Agreement, Executive will waive and will not (a) assert any defense that the
Company has an adequate remedy at law with respect to the breach, or (b) require
that the Company submit proof of the economic value of any Trade Secret or
Confidential Information.  Nothing contained in this Agreement shall limit the
Company’s right to any other remedies at law or in equity.


(i)           Employment Taxes. All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.


(j)           Indemnification. In the event Executive is made, or threatened to
be made, a party to any legal action or proceeding, whether civil or criminal,
by reason of the fact that Executive is or was a director or officer of the
Company or serves or served any other entity of which the Company owns 50% or
more of the equity in any capacity, Executive shall be indemnified by the
Company, and the Company shall pay Executive’s related expenses when and as
incurred, all to the full extent permitted by law, pursuant to Executive’s
existing indemnification agreement with the Company, if any, in the form made
available to all other officers and directors, or, if it provides greater
protection to Executive, to the maximum extent allowed under the law of the
State of the Company’s incorporation.


(k)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.


(l)           Six-Month Waiting Period. Notwithstanding anything to the
contrary, to the extent that any payments under this Agreement are subject to a
six-month (6) waiting period under Code Section 409A, any such payments that
would be payable before the expiration of six months following the Executive’s
separation from service but for the operation of this sentence shall be made
during the seventh (7th) month following the Executive’s separation from
service.


(m)         Reimbursement of Expenses. Reimbursements under this Agreement shall
only be made for expenses incurred during the term of this Agreement. Any
reimbursements made under this Agreement shall be made by the end of the fiscal
year following the fiscal year in which the expense was incurred, and the amount
of the reimbursable expenses or in-kind benefits provided in one fiscal year
shall not increase or decrease the amount of reimbursable expenses or in-kind
benefits provided in a subsequent fiscal year. In order to receive
reimbursements under this Agreement, the Executive shall provide any required
supporting documentation by a date reasonably specified by the Company in
accordance with the deadlines set forth in this section.

 
- 14 -

--------------------------------------------------------------------------------

 

 
(n)         Section 409A of the Code. It is intended that the payments and
benefits provided for by this Agreement comply with the requirements of
Section 409A, and this Agreement shall be administered and interpreted in a
manner consistent with such intention.


(o)         Survival.  Those Sections of this Agreement which, by their express
wording or inherent nature, are applicable to circumstances arising after the
Termination Date, shall survive the expiration or earlier termination of this
Agreement, including, without limitation, Section 6 (Severance Benefits),
Section 7 (Set-Off), Section 8 (Books and Records), Section 9 (Restrictive
Covenants), Section 10 (Work Product), Section 11 (Licenses), Section 12 (Use of
Likeness and Release), Section 13 (Definitions), and Section 15 (Miscellaneous
Provisions).


16.         Affirmation.  Executive acknowledges that he has carefully read this
Agreement, he knows and understands its terms and conditions, and he has had the
opportunity to ask the Company any questions he may have had prior to signing
this Agreement.
 
[Signature Page Follows]
 
 
- 15 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.
 


 
WES Consulting, Inc. 
           
By:  
/s/ Louis S. Friedman
     
Louis S. Friedman
     
President and Chief Executive Officer 
     
Executive
         
/s/ Fyodor Petrenko
   
Fyodor Petrenko
 

 
[Signature Page 1 of 1 to Employment Agreement]
  
 
 

--------------------------------------------------------------------------------

 